Citation Nr: 1425990	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder.

3.  Entitlement to a disability rating higher than 20 percent for posttraumatic arthritic changes of the distal right elbow joint.

4.  Entitlement to a disability rating higher than 20 percent for posttraumatic deformity of the right wrist involving the ulnar head and degenerative changes of the distal radioulnar joint.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted the Veteran service connection for dysthymic disorder, assigning an initial 30 percent disability rating, and granted the Veteran an increased rating, to 20 percent, for his service-connected posttraumatic arthritic changes of the distal right elbow joint.  The RO otherwise denied the Veteran's claims.

In an April 2012 statement, the Veteran stated that he wished to withdraw from appeal his claim of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  In light of the Veteran's statement, the Board considers the identified claim to be withdrawn and no longer in appellate status.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

As an initial matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA Medical Centers (VAMCs) in Saginaw and Ann Arbor, Michigan.  Records in the file specifically document treatment from care providers at the Saginaw VAMC dated most recently in April 2010, and from care providers at the Ann Arbor VAMC dated most recently in August 2009.  In addition, a statement from the Veteran dated in December 2010 reflects that he was continuing to receive ongoing treatment at both facilities.  However, no records for the period more recent than April 2010 from the Saginaw VAMC are present in the record.  Similarly, no records for the period more recent than August 2009 from the Ann Arbor VAMC are present in the record.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Saginaw VAMC, dating from April 2010 to the present, and from the Ann Arbor VAMC, dating from August 2009 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

Regarding the Veteran's service connection claim for a right leg disorder, service treatment records show that he underwent a bone graft from his right iliac crest while on active duty to address ongoing orthopedic problems with his right upper extremity.  The Veteran was medically discharged in June 1976 due to the right upper extremity disorder, but no problems with the right leg were noted in the evaluations that led to the separation.  Post-service VA treatment records document radiological findings of some degenerative changes in the hips, as well as "mild" peripheral vascular disease of the right leg, which was found via ultrasound in January 2010.  The Veteran was noted in August 2007 to complain of pain in his right thigh, but no diagnosis was assigned at that time.  He was prescribed a heel lift for his right shoe in July 2009, but no diagnosis was noted.  He was again seen in January 2010 for complaints of pain and burning in his right hip and upper leg, causing him difficulty walking.  At that time, he was diagnosed with osteoarthritis of the right hip, and the treatment provider noted that "limb length discrepancy cannot be ruled out."  At a June 2010 SSA evaluation, the Veteran was noted to have shortening of the right leg secondary to a bone graft taken from his right hip.  The Veteran contended in his December 2010 notice of disagreement that he experiences both shortening of the right leg secondary to the iliac crest bone graft and peripheral vascular disease in the right leg, which he attributes to service.  

The Veteran underwent VA examination concerning his claimed right leg disorder in October 2009 and March 2010.  At the October 2009 VA examination, the examiner acknowledged the Veteran's in-service bone graft from the right iliac crest and complaints of pain at the donor site on his right hip but did not undertake leg-length testing or otherwise provide any diagnosis of the Veteran's claimed right leg disorder.  Similarly, at the March 2010 VA examination, the examiner found the Veteran not to have any "diagnosed right hip, right leg or back condition that resulted from the bone graft of the right iliac crest."  However, the examiner failed to offer any rationale for this opinion and appears not to have conducted any physical examination to support her conclusion.  The examiner also stated that there is "no possible etiological relationship" between the Veteran's arthritis of the lumbar spine and hips and his in-service right iliac crest bone graft; again, however, she offered no rationale for this opinion. 

As relates to the Veteran's claimed right leg disorder, the Board notes that VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran underwent VA examination concerning the right leg claim in October 2009 and March 2010, but the VA examiners failed to measure the Veteran's legs to determine if a leg length discrepancy is present.  The examiners also failed to consider the Veteran's contentions that he developed a right leg disorder, to include both arthritis of the hip and peripheral vascular disease, due to the in-service right iliac crest bone graft.  Thus, the Board finds that additional VA examination and medical opinion are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As there is insufficient competent medical evidence on file to make a decision on this issue, the Board must therefore remand to obtain an additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed right leg disorder.  See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes that another medical examination and opinion are needed to fully and fairly evaluate the Veteran's claims of service connection for a right leg disorder.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination.  The examiner must review the Veteran's claims file, examine the Veteran, and opine as to whether any such diagnosed right leg disorder is etiologically linked to the Veteran's time in service, including the right iliac crest bone graft.  All opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records, as well as the contentions of the Veteran concerning his claimed right leg disorder.  Such opinion is needed to fully and fairly evaluate the claims of service connection for a right leg disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

Regarding the Veteran's posttraumatic arthritic changes of the distal right elbow joint, posttraumatic deformity of the right wrist involving the ulnar head and degenerative changes of the distal radioulnar joint, and dysthymic disorder, he has undergone VA examination concerning these disorders most recently in March 2010.  Review of the orthopedic examination reflects the Veteran's complaints of pain, stiffness, and limitation of motion in his right wrist.  Range-of-motion testing of the wrist, but not the elbow, was conducted, as was radiological examination of the wrist, which revealed degenerative changes.  The Veteran also underwent VA psychiatric examination in March 2010; at that time, he complained of feeling hopeless and helpless as well as increasingly moody and concerned about his financial situation.  However, in his December 2010 notice of disagreement, the Veteran stated that he was experiencing panic attacks and problems with memory and judgment.  In addition, the Veteran stated that he had begun to experience locking of his elbow, as well as numbness in his right fingers and muscle wasting in the arm.  These findings suggest that the Veteran's posttraumatic arthritic changes of the distal right elbow joint, posttraumatic deformity of the right wrist involving the ulnar head and degenerative changes of the distal radioulnar joint, and dysthymic disorder may have worsened since the March 2010 VA examinations.  
 
The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his dysthymic disorder and his right wrist and elbow disorders have worsened since his last examination.  Thus, in light of the fact that the most recent VA examinations were conducted in 2010, over four years ago, and due to the Veteran's reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his posttraumatic arthritic changes of the distal right elbow joint, posttraumatic deformity of the right wrist involving the ulnar head and degenerative changes of the distal radioulnar joint, and dysthymic disorder.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the Saginaw VAMC any available medical records pertaining to the Veteran's treatment at any time from April 2010 to the present, and from the Ann Arbor VAMC any available medical records pertaining to his treatment at any time from August 2009 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  After all outstanding treatment records have been associated with the claims file, the Veteran must be scheduled for VA examination concerning his claimed right leg disorder, as well as to determine the current severity of his posttraumatic arthritic changes of the distal right elbow joint, posttraumatic deformity of the right wrist involving the ulnar head and degenerative changes of the distal radioulnar joint, and dysthymic disorder.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination. A complete rationale for any conclusions reached should be included.

Right leg examination-VA examination is necessary to determine the diagnosis and etiology of any current right leg disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each right leg disorder found to be present.  For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  In formulating the opinion, the examiner must measure the Veteran's legs to determine if a leg-length discrepancy exists and must specifically discuss the Veteran's contentions concerning the relationship of his in-service right iliac crest bone graft to any current right leg disorder found to be present.  The examiner must discuss the July 2009 prescription for a right heel left, as well as the January 2010 findings of peripheral vascular disease and possible leg length discrepancy, in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

Orthopedic examination-The Veteran must be scheduled for orthopedic evaluation to determine the nature and severity of his posttraumatic arthritic changes of the distal right elbow joint and posttraumatic deformity of the right wrist involving the ulnar head and degenerative changes of the distal radioulnar joint.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  Any indicated studies must be performed to determine the nature and extent of the Veteran's current right elbow and wrist disabilities.  

Specifically, the examiner must undertake range-of-motion studies of the Veteran's right wrist and elbow and comment on the degree of disability in each joint due to functional losses such as pain, weakness, flare-ups, etc., present in each joint.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  The examiner must at the very least undertake repetitive testing (to include at least three repetitions) of the wrist and elbow's range of motion.  The examiner must consider the Veteran's reports as to the severity and symptomatology of his right wrist and elbow disabilities in the examination report.  The examiner must also address whether there is ankylosis or nonunion of any joint, or any loss of bone substance of any bones in either joint.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

The examiner must also identify any neurological impairment associated with the Veteran's right wrist and elbow disorders, addressing in particular the Veteran's complaints of numbness in his right fingers.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  

(Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)  

Psychiatric examination-The examiner must be asked to comment on the severity of the Veteran's dysthymic disorder, and specify the degree of occupational or social impairment due to his service-connected dysthymic disorder.  Examination findings should be reported to allow for evaluation of dysthymic disorder under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his dysthymic disorder.  A GAF score and an analysis of its meaning must be provided.  

3.  The agency of original jurisdiction must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



